DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 19, 2021 has been entered. Claims 1-3, 5-11, and 13-16 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) rejections previously set forth in the Non-Final Office Action mailed August 19, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2015/0294329 A1; hereinafter Saito) in view of Letourneau (US 2016/0092988 A1; hereinafter Letourneau) and in further view of Haas (US 2017/0237944 A1; hereinafter Haas), Ambrosio (US 2009/0313103 A1; hereinafter Ambrosio), and Hafner et al. (US 2009/0313104 A1; hereinafter Hafner), and in still further view of Antonopoulos (“Mastering Bitcoin”, 2015, O'Reilly Media, Inc., First Edition; hereinafter Antonopoulos).
With respect to claims 1 and 9: 
Saito teaches a distributed transaction settlement system for wireless charging stations, the system comprising: (By disclosing, the usage condition can be provided for charging stations on the route to be followed by an electric vehicle, which is wireless communication, and the EV communicates with the server while travelling. See at least Saito: Abstract; paragraph(s) [0027], [0030] & [0040]; Fig. 2, elements 15 & 16; Fig. 4, element 25) 
a plurality of electric vehicle charging stations; and (By disclosing, a data collector of a data center is configured to collect charging activity history of a plurality of charging station and the charging stations are communicatively coupled to 
one or more electricity distribution data centers communicatively coupled to each electric vehicle charging station, (By disclosing, the probe data received by the data center 16 can include probe data from the requesting EV 11 when the requesting EV 11 has probe data relevant to the particular charging station. A single data center 16 can be used to receive the probe data from the EVs 8, 9 and 10. Alternatively, a plurality of data centers 16 can be used such that each data center covers a predetermined area or region. See at least Saito: Figs. 2-3; paragraph(s) [0008] & [0022])
wherein each electric vehicle charging station is associated with a computing device comprising one or more processors and a non-transitory computer readable medium..., wherein the electric vehicle charging stations are each-communicatively coupled to each other station and configured to: (By disclosing, charging activity history of a plurality of charging stations is collected. A charging station is determined associated with a requesting electric vehicle. A future demand for the charging station is predicted based on the collected charging activity history. A predicted usage value of the charging station is provided based on the predicted future demand for an estimated time of arrival of the requesting 
A method of conducting a transaction in a distributed transaction settlement system for wireless charging stations, wherein the distributed transaction settlement system includes a plurality of electric vehicle charging stations and one or more electricity distribution data centers communicatively coupled to each electric vehicle charging station, each electric vehicle charging station associated with a computing device comprising one or more processors and a non-transitory computer readable medium, the method comprising: (As stated above, see at least Saito: Abstract; Figs. 2-3; paragraph(s) [0007]-[0008], [0022] & [0030]. See also Ambrosio: paragraph(s) [0028] & [0052])
receive an electronic signal from an electric vehicle, the electronic signal initiating a request to conduct a transaction; (By disclosing, a charging station is determined associated with a requesting electric vehicle. Saito: Abstract; paragraph(s) [0022]. See also Letourneau: paragraph(s) [0080], [0046] & [0139])
broadcast, over a computer network, the electronic signal to each computing device and to the one or more electricity distribution data centers;... (By disclosing, a single data center 16 can be used to receive the probe data from the EVs 8, 9 and 10. Alternatively, a plurality of 
wherein one or more electricity distribution data centers are configured to: 
monitor real-time charging demand at each electric vehicle charging station, (By disclosing, the state of charge of the EVs can be included in the probe data. The probabilities of the EVs using the charging station based on the state of charge of the EVs is determined. Thus, the charging demands for the charging station are estimated based on the received states of charge, i.e., remaining battery life of the EVs. In addition, the predicted usage value can be provided as an average waiting time at the charging station, as a segmented waiting probability based on a percentage of chargers utilized at the charging station, as an indication of congestion at the charging station. See at least Saito: paragraph(s) [0004], [0036], [0040] & [0058])
	wherein the plurality of electric vehicle charging stations are further configured to:...
procure, [at the storage electric vehicle charging station and based on the data blocks of the block chain], real-time charging demand at each electric vehicle charging station; (By disclosing, real-time vacancy information can be provided to the EV user as to the current availability of a charging spot at a charging station. In addition, the probe data collected by the data center 16 from a plurality of EVs 8, 9 and 10 provides information such that the current (real-time) and predicted usage condition of the charging station can be determined. Furthermore, the probe data received from at least one EV is used to analyze and predict the charging demand for each charging station. The predicted charging demand is provided to EV users as a usage value for each charging station. See at least Saito: paragraph(s) [0004], [0027], [0030], [0036] & [0040]-[0041])
determine, based on the real-time charging demand at each electric vehicle charging station, a [rebate disbursement] procedure [including a first rebate program];... (By disclosing, the predicted usage value can be provided as an average waiting time at the charging station, as a segmented waiting probability based on a percentage of chargers utilized at the charging station, as an indication of congestion at the charging station. See at least Saito: paragraph(s) [0058] & [0028])
However, Saito does not teach
...configured to store one or more data blocks of a block chain, each data block comprising a cryptographic hash code of a previous data block in the block chain,
...verify, by each computing device and each of the one or more electricity distribution data centers, the electronic signal based on the cryptographic hash code of each data block;
...in response to the electronic signal being verified by each computing device and each of the one or more electricity distribution data centers, record data associated with the transaction as a new data block in the block chain, and
...store, by a storage electric vehicle charging station of the plurality of electric vehicle charging stations, all the data blocks of the block chain;
...at the storage electric vehicle charging station and based on the data blocks of the block chain, 
...determine, ..., a rebate disbursement procedure including a first rebate program;
...receive, by a first electric vehicle charging station of the plurality of electric vehicle charging stations, a first rebate amount of the first rebate program, the first rebate amount based on aggregated charging demand 
distribute, by the first electric vehicle charging station, a portion of the first rebate amount to the electric vehicle based on aggregated individual charging demand associated with the electric vehicle, the aggregated individual charging demand derived based on the real-time charging demand at each electric charging station and the aggregated individual charging demand by the electric vehicle over the period of time.
Letourneau, directed to methods and systems for transferring digital assets and thus in the same field of endeavor, teaches 
verify,..., the electronic signal...; (By disclosing, the central processing server may verify on both networks block chains that the electronic assets are still available (i.e. not spent) and that both transactions still conform to the matched trade. See at least Letourneau: paragraph(s) [0066])
...record data associated with the transaction... in the block chain, and... (By disclosing, the assets are recorded on a distributed block chain ledger. See at least Letourneau: paragraph(s) [0037])

However, Saito and Letourneau do not teach store, by a storage electric vehicle charging station of the plurality of electric vehicle charging stations, all the data...; and ...at the storage electric vehicle charging station and based on the data blocks of the block chain.
Haas, directed to electric vehicle charging station with integrated camera and thus in the same field of endeavor, teaches 
store, by a storage electric vehicle charging station of the plurality of electric vehicle charging stations, all the data [blocks of the block chain]; (By disclosing, the smart EVSE 10 may further include a media storage device 50 to store the acquired camera or image data 22 and store EVSE usage information including a specific time when the smart EVSE 10 is used and an amount of energy used at the specific time. See at 
procure, at the storage electric vehicle charging station and based on the data [blocks of the block chain], real-time charging demand at each electric vehicle charging station; (As stated above, see at least Haas: paragraph(s) [0038], [0020] & [0084]; Figs. 1 & 4 and Letourneau: paragraph(s) [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saito and Letourneau to incorporate the electric vehicle charging station with integrated camera teachings of Haas for the benefit of electric vehicle charging stations storing charging data and allowing wireless communications of charging data to a server over a network. (See at least Haas: paragraph(s) [0004])
However, Saito, Letourneau, and Haas do not teach ...determine, ..., a rebate disbursement procedure including a first rebate program, and ...receive, by a first electric vehicle charging station of the plurality of electric vehicle charging stations, a first rebate amount of the first rebate program, the first rebate amount based on aggregated charging demand associated with the first electric vehicle charging 
Ambrosio, directed to electric vehicle charging transaction interface and thus in the same field of endeavor for solving analogous problems, teaches
...determine, ..., a rebate disbursement procedure including a first rebate program; (By disclosing, the incentives may be offers of discounts, rebates, rewards, and/or other incentives associated with charging an electric vehicle to encourage an operator of the electric vehicle to perform one or more behaviors associated with charging the electric vehicle. See at least Ambrosio: paragraph(s) [0062], [0065] & [0112])
...receive, by a first electric vehicle charging station of the plurality of electric vehicle charging stations, a first rebate amount of the first rebate program, the first rebate amount based on aggregated charging demand associated with the first electric vehicle charging station over a period of time and the real-time charging demand at each electric charging station; and (By disclosing, during the pre-charge phase, all parties of the transaction are presented with the conditions governing the charging transaction. The parties may include, without limitation, the owner of the electric vehicle to be charged, the operator of the electric vehicle, the owner of the charging station, and an electric utility company providing aggregated event data 1108 forms transaction history 1112. Transaction history 1112 is a collection of event data recorded over time. Transaction history 1112 may be used for auditing past charging transactions, or mined for relevant information for performing data analysis. The results of the data analysis may be used to provide incentives, recommendations for optimizing energy consumption, or other selected outcomes or tasks. See at least Ambrosio: paragraph(s) [0058], [0061]-[0063], [0122] & [0124]. For the real-time charging demand at each electric charging station, see at least Saito: paragraph(s) [0004], [0036] & [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saito, Letourneau, and Haas to incorporate the electric vehicle charging transaction interface teachings of Ambrosio for the benefit of encouraging an operator of the electric vehicle to perform one or more behaviors 
However, Saito, Letourneau, Haas, and Ambrosio do not teach ...distribute, by the first electric vehicle charging station, a portion of the first rebate amount to the electric vehicle based on aggregated individual charging demand associated with the electric vehicle, the aggregated individual charging demand derived based on the real-time charging demand at each electric charging station and the aggregated individual charging demand by the electric vehicle over the period of time.
Hafner, directed to managing incentives for electric vehicle charging transactions and thus in the same field of endeavor, teaches  
distribute, by the first electric vehicle charging station, a portion of the first rebate amount to the electric vehicle based on aggregated individual charging demand associated with the electric vehicle, the aggregated individual charging demand derived based on the real-time charging demand at each electric charging station and the aggregated individual charging demand by the electric vehicle over the period of time. (By disclosing, utilities and charging station owners and/or operators may publicize incentives to the owner and/or operator of electric vehicle 400 to encourage the principals to behave in ways beneficial to the third party vendors and/or the principals 

However, Saito, Letourneau, Haas, Ambrosio, and Hafner do not teach ...in response to the electronic signal being verified by each computing device, record data associated with the transaction as a new data block in the block chain, ...configured to store one or more data blocks of a block chain, each data block comprising a cryptographic hash code of a previous data block in the block chain, and ...verify, ..., the electronic signal based on the cryptographic hash code of each data block.
Antonopoulos, directed to Bitcoin and thus in the same field of endeavor, teaches 
...in response to the electronic signal being verified by each computing device [and each of the one or more electricity distribution data centers], record data associated with the transaction as a new data block in the block chain, (By the one or more electricity distribution data centers, see at least Saito: Figs. 2-3; paragraph(s) [0008] & [0022]) 
...configured to store one or more data blocks of a block chain, each data block comprising a cryptographic hash code of a previous data block in the block chain, (By disclosing, each block within the blockchain is identified by a hash, generated using the SHA256 cryptographic hash algorithm on the header of the block. Each block also references a previous block, known as the parent block, through the "previous block hash" field in the block header. See at least Antonopoulos: page 161, 1st through 3rd paragraph(s))
...verify, [by each computing device and each of the one or more electricity distribution data centers], the electronic signal based on the cryptographic hash code of each data block. (By disclosing, Merkle trees are used in bitcoin to summarize all the transactions in a block, producing an overall digital fingerprint of the entire set of transactions, providing a very efficient process to verify whether a transaction is included in a block. See at least Antonopoulos: page 168, 1st through 2nd by each computing device and each of the one or more electricity distribution data centers, as stated above, see at least Saito: Figs. 2-3; paragraph(s) [0008] & [0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saito, Letourneau, Ambrosio, and Hafner to incorporate the Bitcoin teachings of Antonopoulos for the benefit of a distributed, peer-to-peer system, without a "central" server or point of control. (See at least Antonopoulos: page 1, 4th paragraph(s))
With respect to claims 2 and 10:
Saito, Letourneau, Haas, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above. 
Letourneau, in the same field of endeavor, further teaches wherein the electronic signal comprises a private key associated with the vehicle and a digital signature. (By disclosing, the digital wallet is a file that contains a collection of private cryptographic keys and linked to the digital assets (an information of a vehicle) recorded on a distributed block chain ledger, and the wallet is stored and sent. In addition, the wallet manager module may apply the required private cryptographic signature. Letourneau: paragraph(s) [0037], [0056], [0050] & [0095])
With respect to claims 3 and 11:
Saito, Letourneau, Haas, Ambrosio, Hafner, and Antonopoulos teach the system of claim 2 and the method of claim 10, as stated above.
Saito further teaches wherein the plurality of electric vehicle charging stations are further configured to verify the electronic signal... (By disclosing, the electricity is provided by the charging station verifying the request (electronic signal) of an electric vehicle. See at least Saito: paragraph(s) [0019])
Letourneau, in the same field of endeavor, further teaches ...by using a public key. (By disclosing, the traded electronic assets (electronic signal) requiring a cryptographic signature are received or verified by the respective receiving address (public key). See at least Letourneau: paragraph(s) [0093]).
With respect to claims 5 and 13: 
Saito, Letourneau, Haas, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above. 
Letourneau, in the same field of endeavor, further teaches wherein each electric vehicle charging station is further configured to: broadcast, over the computer network, the electronic signal to a plurality of network participants, (By disclosing, the central processing server may broadcast both 
Ambrosio, in the same field of endeavor, further teaches wherein the plurality of network participants include an electric vehicle owner. (By disclosing, the operator is the owner. See at least Ambrosio: paragraph(s) [0062])
With respect to claims 6 and 14:
Saito, Letourneau, Haas, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above.
Letourneau, in the same field of endeavor, further teaches wherein each electric vehicle charging station is further configured to: broadcast, over the computer network, the electronic signal to a plurality of network participants, (By disclosing, the central processing server may broadcast both transactions on the respective networks and broadcast the trading fee transaction. See at least Letourneau: paragraph(s) [0066])
Ambrosio, in the same field of endeavor, further teaches wherein the plurality of network participants include an electric vehicle charging station owner. (See at least Ambrosio: paragraph(s) [0056] & [0112])
With respect to claims 7 and 15:
the system of claim 1 and the method of claim 9, as stated above.
Ambrosio, in the same field of endeavor, further teaches wherein the one or more electricity distribution data centers are further configured to: (See at least Ambrosio: paragraph(s) [0062])
aggregate, over the computer network, transaction data stored on the block chain for the first electric vehicle charging station. (By disclosing, post charging information exchange 422 accumulates data pertinent to these incentives or redemption programs, authenticates the incentives data, and analyzes the incentives data to identify the most effective business process and optimize incentives for the parties. Ambrosio: paragraph(s) [0068])
With respect to claims 8 and 16:
Saito, Letourneau, Haas, Ambrosio, Hafner, and Antonopoulos teach the system of claim 1 and the method of claim 9, as stated above.
Saito further teaches wherein the one or more electricity distribution data centers are further configured to: 
forecast charging demand for a future time period based on the monitored real-time charging demand. (See at least Saito: paragraph(s) [0030] & [0031])

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that in Saito's system, the real-time vacancy information is not provided to one of the plurality of charging stations.. Saito's system is different from the system of claim 1 in that Saito at least fails to disclose that one charging station can "store ... all the data blocks of the block chain," wherein the data blocks record "data associated with the transaction [of the charging stations]," as recited in claim 1, it is noted that Haas teaches that the smart EVSE (charging station) includes a media storage device 50, which stores EVSE usage information including a specific time when the smart EVSE 10 is used and an amount of energy used at the specific time. See at least Haas: paragraph(s) [0038], [0020] & [0084]; Figs. 1 & 4. 
In response to applicant’s argument that Letourneau at least fails to disclose one charging station can "store ... all the data blocks of the block chain," or based on the saved data blocks, "real-time charging demand at each electric vehicle charging stations" can be procured at this charging stations, as recited in claim 1, it is noted that Letourneau is combined to Saito to teach verifying and recording data in the block chain, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685   
                         
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685